ZEHMER, Judge.
Willie Hall appeals from a final judgment directing a verdict in favor of Campbell Moving and Storage and Theodist Thompson. Because the record contains no evidence that Hall’s injuries were foreseeable, we affirm.
Hall sustained injuries when a truck, driven by Theodist Thompson, ran over his legs while Hall was lying in the parking lot of Campbell Moving and Storage. Hall was on the Campbell Moving premises, not as an employee, but because he was trying to pick up jobs unloading trucks for drivers who needed immediate^hélp unloading. He testified that he lay down between two 26-foot trucks to rest, and about 35 minutes later the truck to his left rolled over him. He stated that no one gave him permission to lie down in the truck parking area, that he had never lain in this parking area before, and that he had never seen anyone else lie there before. He further stated that he knew at the time he lay down between the two trucks that it was dangerous.
The evidence and reasonable inferences that can be made from the evidence viewed in a light most favorable to Hall support the entry of a directed verdict in this case. Hall presented no evidence that Thompson or anyone else on the premises or associated with Campbell Moving knew or should have known he was lying between the trucks. Absent any evidence that Thompson had a reason to believe someone was lying next to or under his truck, he had no duty to inspect the ground directly around or under his truck for a body prior to moving the truck. The injury in this case was simply unforeseeable.
AFFIRMED.
SMITH and NIMMONS, JJ., concur.